Citation Nr: 1548715	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-00 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacano, Agent


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from December 1997 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Board remanded the claim in May 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran submitted a VA Form 9 in September 2015 with regard to his TDIU claim.  On his VA Form 9, he indicated that he wished to attend a Travel Board hearing for this claim.  However, he not received or been scheduled for such a hearing.  

Due process concerns thus require that this claim be remanded to the RO for the scheduling of a hearing before the Board.  38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2015).  The claim for TDIU is remanded to the Providence RO so that it may schedule a Travel Board hearing and send notice of the hearing to the Veteran and his representative.  

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a Travel Board hearing before a member of the Board for the TDIU claim.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




